DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
In paragraph [0087] the acronym “FCU” is recited. The acronym’s full name should be described, at least once, before the acronym can be used to avoid ambiguity. For continuing examination purpose, the acronym “FCU” has been construed as “Fan Coil Unit”. 
Appropriate corrections are required.

Claim Objections
In Claims 1, 8 and 15, the recited phrases “the telemetry data comprises” should be amended to “the telemetry data comprise[[s]]”, and the recited phrases “the plurality of telemetry data is” should be amended to “the plurality of telemetry data are”. In the context of the claims the word “data” should be treated as plural.  
In claims 5, 12 and 19, the limitation “wherein processing the plurality of telemetry data to generate an anomaly score set comprises ..” should be amended to “wherein the processing the plurality of telemetry data to generate an anomaly score set comprises ..”, since the phrase “processing the plurality of telemetry data to generate an anomaly score set” has been introduced beforehand. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3, 10 and 17 recite a limitation “output an indication of the determination and performance evaluation score set for evaluation” which causes ambiguities. It is unclear if the recited “the determination” refers to the “determine, based on the performance evaluation score set, whether the machine learning anomaly detection model requires retraining” in claims 3, 10 and 17, or refers to the “determine, based on an analysis of the anomaly score set and the rule-based result set, whether the plurality of telemetry data is associated with an undetected fault of the monitored system” in claims 1, 8 and 15 which claims 3, 10 and 17 depend on, respectively. Also it is unclear if the recited phrase “performance evaluation score set” refers to the performance evaluation score set recited beforehand or a new performance evaluation score set. For continuing examination purpose, this limitation has been construed as "output an indication of the determination of whether the machine learning anomaly detection model requires retraining and the performance evaluation score set for evaluation”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to any of the statutory categories of subject matter. 
Claim 1, and similarly claim 8 and claim 15, recites limitations “process the plurality of telemetry data to generate an anomaly score set for the plurality of telemetry data; process the plurality of telemetry data in accordance with a predefined rule data object set to generate a rule-based result set; determine, based on an analysis of the anomaly score set and the rule-based result set, whether the plurality of telemetry data are associated with an undetected fault of the monitored system; and in accordance with a determination that the telemetry data are associated with an undetected fault of the monitored system generate at least one extracted rule data object associated with the fault”. All these limitations can be done by mental processes and are directed to abstract idea. A human being can, by performing processes in the mind, process the data to generate an anomaly score set, generate result set based on predefined rules, determine whether the data are associated with an undetected fault, and generate a new rule accordingly. Nothing in these limitations precludes these operations from practically being performed in the human mind. Claim 1 also recites additional limitations “an apparatus”, “processor”, “non-transitory memory including program code”, “sensor devices” and “monitored system”. These additional limitations are recited at a high level of generality and amount to mere common, well-known and generic devices or systems without significant extra-solation activities. They do not impose any meaningful limits on integrating the abstract idea into a practical application. Claim 1 also recites an additional limitation “receive a plurality of telemetry data from a monitored system, wherein the telemetry data comprise data captured by one or more sensor devices associated with the monitored system”. This additional limitation is recited at a high level of generality and amounts to mere data input and data acquisition using generic sensors, therefore it is a form of insignificant extra-solution activity which does not impose any meaningful limitation on practicing the abstract idea. All the additional limitations recited by claim 1, when considered separately or in combination, are well-understood, routing and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 1 is not patent eligible.
Claim 2, and similarly claim 9 and claim 16, depends on claim 1 and recites additional limitations “receive at least one modified rule data object, wherein the at least one modified rule data object is at least partially based on the at least one extracted rule data object; and store the modified rule data object in association with the predefined rule data object set”. These additional limitations are recited at a high level of generality and amount to generic data receiving and storing. They don’t impose any meaningful limits on integrating the abstract idea into a practical application. The additional limitations recited by claim 2, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 2 is not patent eligible.
Claim 3, and similarly claim 10 and claim 17, depends on claim 1 and recites additional limitations “generate a performance evaluation score set for a machine learning anomaly detection model based on a comparison of the anomaly score set and the rule-based result set; determine, based on the performance evaluation score set, whether the machine learning anomaly detection model requires retraining”. These limitations can be done by mental processes and are direct to abstract idea. A human being can , by performing processes in the mind, generate a performance evaluation score set based on the comparison, and determine whether the machine learning model needs retraining. Claim 3 also recites additional limitation “output an indication of the determination and performance evaluation score set for evaluation”. This limitation is recited at a high level of generality and amounts to mere generic information outputting, therefore it is a form of insignificant extra-solution activity which does not impose any meaningful limitation on practicing the abstract idea. The limitation recited by claim 3, when considered separately or in combination, are well-understood, routing and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 3 is not patent eligible.
Claim 4, and similarly claim 11 and claim 18, depends on claim 1 and recites additional limitation “a heating, ventilation, and air-conditioning (HVAC) system”. This limitation is recited at a high level of generality and amount a generic HVAC system, therefore it is a form of insignificant extra-solution activity which does not impose any meaningful limitation on practicing the abstract idea. All the additional limitations recited by claim 4, when considered separately or in combination, are well-understood, routing and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 4 is not patent eligible.
Claim 5, and similarly claim 12 and claim 19, depends on claim 1 and recites additional limitation “processing the plurality of telemetry data in accordance with a machine learning anomaly detection model”. This additional limitation can be done by a mental process and is directed to abstract idea. A human being can, by performing the process in the mind, process the data according to a machine learning model. Nothing in the limitation precludes the operation from practically being performed in the human mind. Therefore, claim 5 is not patent eligible. 
Claim 6, and similarly claim 13, depends on claim 1 and recites additional limitation “determine an assigned value for the anomaly score set based on a comparison of an anomaly score associated with the anomaly score set and a predefined limit value”. This additional limitation can be done by a mental process and is directed to abstract idea. A human being can, by performing the process in the mind, determine an assigned value for the anomaly score set based on a predefined threshold. For example, when the anomaly score is higher that a predetermined threshold of 0.5, assign value of 1 to the anomaly score. Therefore, claim 6 is not patent eligible. 
Claim 7, and similarly claim 14 and claim 20, depends on claim 7 and recites additional limitation “the analysis of the anomaly score set and the rule-based result set comprises a comparison of the assigned value and the rule-based result set”. This additional limitation can be done by a mental process and is directed to abstract idea. A human being can, by performing the process in the mind, compare the assigned value and the rule-base result to analyze the anomaly score set. Nothing in the limitation precludes the operation from practically being performed in the human mind. Therefore, claim 7 is not patent eligible. 
To help overcome the 101 rejections, Applicant is suggested to add additional limitation “take action to fix the fault based on the data indicative of the fault of the monitored system”, or its equivalents, to claims 1, 8 and 15. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-2, 4-5, 8-9, 11-12, 15-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Mermoud (US 2018/0278486 A1, provided in IDS form, hereinafter as “Mermoud”).
Regarding claim 1, Mermoud teaches:
An apparatus (cloud service 302 in FIG. 3) configured to detect anomalies, the apparatus comprising at least one processor (processor 220 in FIG. 2) and at least one non-transitory memory (memory 240 in FIG. 2) including program code, the at least one non-transitory memory and the program code configured to, with the processor, cause the apparatus to ([0031]):
receive a plurality of telemetry data from a monitored system (FIG. 3 and [0039]: branch office 306 and campus 308 in FIG.3 are the monitored system) , wherein the telemetry data comprise data captured by one or more sensor devices associated with the monitored system (FIG. 3 and [0011, 0024]);
process the plurality of telemetry data to generate an anomaly score set for the plurality of telemetry data (FIG. 4 and [0060, 0063]: machine learning-based classifier 408 processes the plurality of data to generate output data 414/(i.e.., an anomaly score set) which predict if the system is abnormal or not);
process the plurality of telemetry data in accordance with a predefined rule data object set to generate a rule-based result set (FIG. 4 and [0059, 0063]: rule-based engine 406 processes the plurality of data to generate output data 412/(i.e., a rule-based result set));
determine, based on an analysis of the anomaly score set and the rule-based result set (FIG. 4 and [0063]: evaluation engine 404 collects and analyzes data 412 and data 414), whether the plurality of telemetry data are associated with an undetected fault of the monitored system ([0068]: no rule exists for a condition of the monitored system means the fault of the monitored system can not be detected); and
in accordance with a determination that the telemetry data are associated with an undetected fault of the monitored system:
	generate at least one extracted rule data object associated with the fault ([0068]): when no existing rule can detect the fault, a new rule is created/extracted by the rule evaluation engine 404); and
	cause transmission of data indicative of the fault of the monitored system ([0052]) and an indication of the at least one extracted rule data object ([0068]: new class of the new extracted rule is sent to an expert for review) to an administrative device associated with the monitored system for display and evaluation (output & visualization interface 318 in FIG. 3 and/or user interface 402 in FIG. 4).
Mermoud teaches specifically (underlines are added by Examiner for emphasis):



    PNG
    media_image1.png
    508
    668
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    493
    662
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    504
    608
    media_image3.png
    Greyscale

[0011] Smart object networks, such as sensor networks, in particular, are a specific type of network having spatially distributed autonomous devices such as sensors, actuators, etc., that cooperatively monitor physical or environmental conditions at different locations, such as, e.g., energy/power consumption, resource consumption (e.g., water/gas/etc. for advanced metering infrastructure or “AMI” applications) temperature, pressure, vibration, sound, radiation, motion, pollutants, etc. Other types of smart objects include actuators, e.g., responsible for turning on/off an engine or perform any other actions. Sensor networks, a type of smart object network, are typically shared-media networks, such as wireless or PLC networks. That is, in addition to one or more sensors, each sensor device (node) in a sensor network may generally be equipped with a radio transceiver or other communication port such as PLC, a microcontroller, and an energy source, such as a battery. Often, smart object networks are considered field area networks (FANs), neighborhood area networks (NANs), personal area networks (PANs), etc. Generally, size and cost constraints on smart object nodes (e.g., sensors)result in corresponding constraints on resources such as energy, memory, computational speed and bandwidth.
[0024] In various embodiments, network 100 may include one or more mesh networks, such as an Internet of Things network. Loosely, the term “Internet of Things” or “IoT” refers to uniquely identifiable objects (things) and their virtual representations in a network-based architecture. In particular, the next frontier in the evolution of the Internet is the ability to connect more than just computers and communications devices, but rather the ability to connect “objects” in general, such as lights, appliances, vehicles, heating, ventilating, and air-conditioning (HVAC), windows and window shades and blinds, doors, locks, etc. The “Internet of Things” thus generally refers to the interconnection of objects (e.g., smart objects), such as sensors and actuators, over a computer network (e.g., via IP), which may be the public Internet or a private network.
[0031] Network assurance process 248 includes computer executable instructions that, when executed by processor(s) 220, cause device 200 to perform network assurance functions as part of a network assurance infrastructure within the network. In general, network assurance refers to the branch of networking concerned with ensuring that the network provides an acceptable level of quality in terms of the user experience. For example, in the case of a user participating in a videoconference, the infrastructure may enforce one or more network policies regarding the videoconference traffic, as well as monitor the state of the network, to ensure that the user does not perceive potential issues in the network (e.g., the video seen by the user freezes, the audio output drops, etc.). 
[0039] In various embodiments, cloud service 302 may oversee the operations of the network of an entity (e.g., a company, school, etc.) that includes any number of local networks. For example, cloud service 302 may oversee the operations of the local networks of any number of branch offices (e.g., branch office 306) and/or campuses (e.g., campus 308) that may be associated with the entity. Data collection from the various local networks/locations may be performed by a network data collection platform 304 that communicates with both cloud service 302 and the monitored network of the entity.
[0052] Cloud service 302 may also include output and visualization interface 318 configured to provide sensory data to a network administrator or other user via one or more user interface devices (e.g., an electronic display, a keypad, a speaker, etc.). For example, interface 318 may present data indicative of the state of the monitored network, current or predicted issues in the network (e.g., the violation of a defined rule, etc.), insights or suggestions regarding a given condition or issue in the network, etc. Cloud service 302 may also receive input parameters from the user via interface 318 that control the operation of system 300 and/or the monitored network itself. For example, interface 318 may receive an instruction or other indication to adjust/retrain one of the models of analyzer 312 from interface 318 (e.g., the user deems an alert/rule violation as a false positive).
[0059] Operationally, FIG. 4 illustrates an example architecture 400 for mixing rule-based and machine learning-based indicators in a network assurance system, according to various embodiments. As shown, architecture 400 may include a rule-based engine 406 that evaluates any number of predefined health status rules that evaluate one or more observed conditions of the network, as captured in collected network state data 410. For example, a simple health status rule may evaluate whether the bandwidth usage by a particular AP exceeds a predefined threshold.
[0060] In various embodiments, architecture 400 may also include a machine learning-based classifier 408 that is trained to predict, for a given state of the network (e.g., as indicated by network state data 410), whether a given Ri, of rule-based engine 406 will be evaluated positively or negative. For example, continuing the example above, classifier 408 may predict whether rule-based engine 406 will determine that the bandwidth usage rule for the AP has been violated and the bandwidth exceeds the defined threshold.
[0063] Architecture 400 may also include a rule evaluation engine 404 that causes classifier408 to adapt its predictions based on different criteria than the health status rules themselves. For example, rule evaluation engine 404 may receive data 412 regarding the actual rule firing events (e.g., when a given rule's conditions are met), data 414 regarding predicted firing events from classifier 408, and/or input from user interface 402. In turn, rule evaluation engine 404 may determine whether classifier 408 should be adjusted and, if so, send a retraining instruction 416 to classifier 408 to do so.
[0068] In another embodiment, if no existing rule is close enough to the condition associated with the QoS metric (e.g., given a cutoff score), a new class can be added to classifier 408 that captures this new condition. This new class can then be analyzed by an expert via user interface 402, in order to create the corresponding rule in rule-based engine 406. In other cases, rule evaluation engine 404 may dynamically create the rule automatically, based on the given conditions in the network associated with the QoS metric.

Regarding claim 2, Mermoud teaches all the limitations of claim 1.
Mermoud further teaches:
receive at least one modified rule data object, wherein the at least one modified rule data object is at least partially based on the at least one extracted rule data object ([0052]: “interface 318 may receive an instruction or other indication to adjust/retrain one of the models of analyzer 312 from interface 318”; And [0068]: “This new class can then be analyzed by an expert via user interface 402”; And [0071]: “the user may of user interface 402 may provide feedback to rule evaluation engine 404 about the rule itself, … In this case, rule evaluation engine 404 may use this feedback to … adjust the weight of these samples, and … give more weight to the rule”. All these teach to receive a modified rule, which is modified by a user/expert and based on a newly created rule); and
store the modified rule data object in association with the predefined rule data object set ([0068]: “if no existing rule is close enough to the condition associated with the QoS metric (e.g., given a cutoff score), a new class can be added to classifier 408 that captures this new condition. This new class can then be analyzed by an expert via user interface 402, in order to create the corresponding rule in rule-based engine 406”. This teaches the new rule is stored in the rule-based engine 406 with the predefined rules).

Regarding claim 4, Mermoud teaches all the limitations of claim 1.
Mermoud further teaches:
the monitored system comprises a heating, ventilation, and air-conditioning (HVAC) system ([0024]: “ In various embodiments, network 100 may include one or more mesh networks, such as an Internet of Things network. … to connect “objects” in general, such as …, heating, ventilating, and air-conditioning (HVAC), ….”).

Regarding claim 5, Mermoud teach all the limitations of claim 1.
Mermoud further teaches:
processing the plurality of telemetry data to generate an anomaly score set comprises processing the plurality of telemetry data in accordance with a machine learning anomaly detection model (FIG. 4 and [0060, 0063]: machine learning-based classifier 408 processes the plurality of data to generate output data 414/(i.e.., an anomaly score set) which predict if the system is abnormal or not).

Claims 8, 9, 11 and 12 recite methods comprising the operational steps conducted by the apparatus in claims 1, 2, 4 and 5, respectively, with patentably the same limitations. Therefore, claims 8, 9, 11 and 12 are rejected for the same reasons recited in the rejections of claims 1, 2, 4 and 5, respectively.

Claims 15, 16, 18 and 19 recite computer program products as the apparatus in claims 1, 2, 4 and 5, respectively, with patentably the same limitations. Therefore, claims 15, 16, 18 and 19 are rejected for the same reasons recited in the rejections of claims 1, 2, 4 and 5, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mermoud in view of Butscher (US 2020/0184253 A1, hereinafter as “Butscher”). 
Regarding claim 3, Mermoud teaches all the limitations of claim 1, but Mermoud does not explicitly teach to generate a performance evaluation score set for a machine learning anomaly detection model based on a comparison of the anomaly score set and the rule-based result set; determine, based on the performance evaluation score set, whether the machine learning anomaly detection model requires retraining; and output an indication of the determination and performance evaluation score set for evaluation.
However, Butscher teaches in an analogous art: 
generate a performance evaluation score set (FIG.s 3 and 6, and [0038]: “At 610, a difference between the first matching rate and the second matching rate can be determined”. This teaches to generate a performance valuation score set for a machine learning model, which is the difference between the first matching rate and the second matching rate) for a machine learning model based on a comparison of the machine learning-based score set (FIG.s 3 and 6, and [0037]: “At 608, the manipulated first data set can be applied to the machine learning model to thereby determine a first matching rate”) and the rule-based result set (FIG.s 3 and 6, and [0037]: “At 606, the manipulated first data set can be applied to a rule engine to thereby determine a second matching rate”);
determine, based on the performance evaluation score set, whether the machine learning model requires retraining ([0038]: “At 614, an error indication can be provided if the determined difference is outside of the predefined threshold range. In some embodiments, the machine learning verification procedure can further include retraining the machine learning model if the determined difference is outside of the predefined threshold range”); and
output an indication of the determination of whether the machine learning model requires retraining and the performance evaluation score set for evaluation ([0020]: “the machine learning verification procedure can provide information to a user regarding how the machine learning model is functioning compared to a standard rule engine, as well as information and/or assistance regarding retraining the machine learning model”; And [0021]:”  the machine learning verification procedure can assist with retraining the machine learning model, such as by providing an indication related to the inaccuracy of the machine learning model invoice/payment matching and/or assisting with retraining the machine learning model based on the determined inaccuracy of the machine learning model”; [0030]: “the machine learning verification procedure can provide error information regarding the machine learning model to a user, as well as assist with retraining and calibrating the machine learning model”; And [0033]: “the machine learning verification procedure may provide an error indication informing a user that the machine learning model needs to be retrained. In some embodiments, the machine learning verification procedure can provide additional information regarding any errors associated with the machine learning model”. All these teach to output an indication to a user about the determination of whether the machine learning model requires retraining and the performance valuation score for evaluation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mermoud based on the teaching of Butscher, to make the apparatus wherein the memory including the program code is further configured to, with the processor, cause the apparatus to generate a performance evaluation score set for a machine learning anomaly detection model based on a comparison of the anomaly score set and the rule-based result set; determine, based on the performance evaluation score set, whether the machine learning anomaly detection model requires retraining; and output an indication of the determination of whether the machine learning anomaly detection model requires retraining and the performance evaluation score set for evaluation. One of ordinary skill in the art would have been motivated to do this modification since it can help “verify and calibrate a machine learning model”, as Butscher teaches in [0003]. 

Claim 10 recites a method comprising the operational steps conducted by the apparatus in claim 3 with patentably the same limitations. Therefore, claim 10 is rejected for the same reason recited in the rejection of claim 3.

Claim 17 recites a computer program product as the apparatus in claim 3 with patentably the same limitations. Therefore, claim 17 is rejected for the same reason recited in the rejection of claim 3.

Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mermoud in view of Innanje (US 2021/0090736 A1, hereinafter as “Innanje”). 
Regarding claim 6, Mermoud teaches all the limitations of claim 1, but Mermoud does not teach to determine an assigned value for the anomaly score set based on a comparison of an anomaly score associated with the anomaly score set and a predefined limit value.
However, Innanje teaches in an analogous art: 
determine an assigned value for the anomaly score set based on a comparison of an anomaly score associated with the anomaly score set and a predefined limit value ([0080]: “if the trained machine learning model determines that the anomaly score of the specific region is greater than an anomaly threshold, the trained machine learning model may determine that the detection result of the specific region is positive and/or designate a positive label “1” for the specific region; otherwise, the trained machine learning model may determine that the predicted result of the specific region is negative and/or designate a negative label “0” for the specific region”. This teaches to assign value of 1 or 0 to an anomaly score based on a comparison to a predetermined threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mermoud based on the teaching of Innanje, to make the apparatus wherein the memory including the program code is further configured to, with the processor, cause the apparatus to determine an assigned value for the anomaly score set based on a comparison of an anomaly score associated with the anomaly score set and a predefined limit value. One of ordinary skill in the art would have been motivated to do this modification since it can help “determine that the anomaly … exists” as Innanje teaches in [0081].

Regarding claim 7, Mermoud-Innanje teach all the limitations of claim 6.
Mermoud further teaches:
the analysis of the anomaly score set and the rule-based result set comprises a comparison of the assigned value and the rule-based result set ([0063]: “rule evaluation engine 404 may receive data 412 regarding the actual rule firing events (e.g., when a given rule's conditions are met), data 414 regarding predicted firing events from classifier 408, and/or input from user interface 402. In turn, rule evaluation engine 404 may determine whether classifier 408 should be adjusted and, if so, send a retraining instruction 416 to classifier 408 to do so”; And [0060]: “architecture 400 may also include a machine learning-based classifier 408 that is trained to predict, for a given state of the network (e.g., as indicated by network state data 410), whether a given Ri, of rule-based engine 406 will be evaluated positively or negative”. Since Mermoud-Innanje teach to determine an assigned value, i.e., 1 for positive and 0 for negative, for the anomaly score set, therefore Mermoud teach, in [0063, 0060] as recited above, that to analyze the anomaly score set and the rule-based result set by comparison of the assigned value and the rule-based result set”).

Claims 13 and 14 recite methods comprising the operational steps conducted by the apparatus in claims 6 and 7, respectively, with patentably the same limitations. Therefore, claims 13 and 14 are rejected for the same reasons recited in the rejections of claims 6 and 7, respectively.

Claim 20 recites a computer program product as the apparatus in claim 7 with patentably the same limitations. Therefore, claim 20 is rejected for the same reason recited in the rejection of claim 7.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
KIM (US 2018/0114123 A1): teaches a system to optimize rules by comparing a result data from a machine learning-based engine and a result data from a rule-based engine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAI/Examiner, Art Unit 2115